Title: To James Madison from Thomas Jefferson, 13 March 1791
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. M.
Mar. 13. 1791.
What say you to taking a wade into the country at noon? It will be pleasant above head at least. The party to finish by dining here. Information that Colo. Beckwith is coming to be an inmate with you, & I presume not a desireable one, encourages me to make a proposition, which I did not venture as long as you had your agreeable Congressional society about you, that is, to come & take a bed and plate with me. I have 4. rooms of which any one is at your service. Three of them are up two pr. of stairs, the other on the ground floor, and can be in readiness to recieve you in 24. hours. Let me intreat you, my dear Sir, to do it, if it be not disagreeable to you. To me it will be a relief from a solitude of which I have too much: and it may lessen your repugnance to be assured it will not increase my expences an atom. When I get my library open you will often find a convenience in being close at hand to it. The approaching season will render this situation more agreeable than 5th. street, & even in the winter you will find it not disagreeable. Let me have I beseech you a favorable answer to both propositions.
